Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the Supplemental Amendment filed 6/24/2022.
The Examiner acknowledges the amendments.  The previous Claim objections are withdrawn.
	The Examiner acknowledges the amendments.  The previous 112 rejections are withdrawn.
The Examiner acknowledges the amendments to claim 1.  The previous 102 rejections are maintained.  A full explanation is given below.
The 112f interpretation of “positioning means” is withdrawn.  The 112f for “holding means” is maintained.
Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
Claim 13 indirectly depends from claim 1.  “a second orifice” should be “the second orifice”.
Claim 16 is marked as new, but should be marked “Currently Amended”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the means”.  The “positioning means” is no longer recited in claim 1, as such “the means” lacks antecedent basis.  It is unclear what is meant by the means as such the claim is determined to be indefinite.  For Examination purposes, “the means” is to be interpreted as the plurality of projecting studs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryson (US 4,509,878).
Regarding claim 1 (Currently Amended) Bryson discloses a fastening device for a windshield wiper actuation linkage system, the device comprising: 
a plate (Item 52) configured to be fastened to a vehicle body (Item 38; and 
at least one fastening member (Item 102) configured to be inserted into a first orifice in said plate and an aligned second orifice in the vehicle body ( Item 102 joins Item 101 and 74 together) 
the at least one fastening member being rotatable in the first and second orifices from a first, unlocking position to a second, locking position, and vice versa (Column 4 Lines 18-31), 
wherein the plate comprises a plurality of projecting studs (Items 64 and 65) configured to cooperate in a form-fitting manner with complementary means of said body (Item 86 and 64/65)
wherein the plurality of projecting studs are substantially aligned on a common line with the first orifice of the plate such that the plurality of projecting studs and the first orifice are intersected by a common plane perpendicular to the vehicle body. (this can broadly be interpreted in two ways.  Interpretation A, the common line could be along Item 38 in Figure 2.  Perpendicular to this line would be two planes, one of which is shown as the axis 50 and the other would be from the perspective of Figure 2.  The perspective of Figure 2 would also be parallel to the fender/fender support and A pillar (window frame) of the vehicle body.  The Examiner, to the best of their ability tried to annotate Figure 1 to describe this position. Interpretation B would be to take a line as shown in Annotated Figure 3.  This is a wide line that would encompass all the items such that they aligned.  This line would be perpendicular to the vehicle body of Item 38).  Since the vehicle body, a large item, is being claimed, this line could be interpreted to travel the length of the vehicle body, thus meeting the definition “ a long, narrow mark or band.”)

    PNG
    media_image1.png
    740
    930
    media_image1.png
    Greyscale

Annotated Figure 1 - Bryson

    PNG
    media_image2.png
    429
    402
    media_image2.png
    Greyscale

Annotated Figure 4 of Bryson

Regarding claim 2 (Currently Amended) Bryson discloses the device as claimed in claim 1, in which the plate is a bearing support plate (Item 40).  
“bearing” in this instance is viewed as intended use.  Until there is a correlation between the linkage system and the plate, the “plate” will be viewed as a plate which can support anything.
Regarding claim 5 (Currently Amended) Bryson discloses the device as claimed in claim l, wherein the first orifice has a circular general shape (Figure 4 Item 101 is generally circular).  
Regarding claim 6 (Currently Amended) Bryson discloses the device as claimed in claim 1, wherein the fastening member comprises a cylindrical body connected by one of its longitudinal ends to a holding means (the head of Item 102 appears to be hexagonal). 
Regarding claim 12 (Previously Presented) Bryson discloses a windshield wiper actuation linkage system including at least one device as claimed in claim 1 (Figure 1).  
Regarding claim 13 (Currently Amended) Bryson discloses an assembly, comprising: a vehicle body; and a device as claimed in claim 1, wherein the vehicle body comprises a second orifice configured to be aligned with said first orifice and to receive said fastening member (discussed above in claim 1).  
Regarding claim 16 (Currently Amended) Bryson discloses a method of using a device as claimed in claim 1, (as best understood) the method comprising: 
positioning the plate on a body so that the first and second orifices are aligned and the plurality of projecting studs cooperate with one another in form-fitting manner (Figure 2); and 
engagement and rotation of said or each fastening member in said first and second orifices from its first position to its second position (the threaded fastener can be tightened to lock the two orifices together Figure 6 to Figure 2).

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 - 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson (US 4,509,878) in view of Junggebauer (US 2014/0334870).
Regarding claim 7 (Currently Amended) Bryson discloses the device as claimed in claim 6.  Bryson fails to explicitly disclose wherein the cylindrical body is connected to the holding means by an external annular flange configured to bear on the plate and including at least one peg that cooperates by elastic clipping or engagement with at least one hole of complementary shape in the plate.  
Junggebauer teaches a windshield wiping fastening member wherein the cylindrical body is connected to the holding means (Item 11) by an external annular flange (Item 10) configured to bear on the plate (Item 3 Figure 2 and 3) and including at least one peg (Item 21) that cooperates by elastic clipping or engagement with at least one hole of complementary shape in the plate (Item 15 Fig 8).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate when securing the items together.  Making it difficult to unfasten and reassemble if there was ever an issue.  The fastener of Junggebauer is an injection molded part that would allow the windshield wiper component to be compressed and release without causing damage to the wiper components or vehicle body (Junggebauer Paragraphs [0016-18]).  Leading one of ordinary skill in the art to a predictable result of being able to mount a windshield wiper component to an automotive body and being able to remove the component without causing damage.
Regarding claim 8 (Currently Amended) Bryson discloses the device as claimed claim 6.  Bryson fails to explicitly disclose wherein said cylindrical body comprises two diametrically opposed grooves that are configured to cooperate by sliding with complementary means of the cylindrical body.  
Junggebauer teaches a windshield wiping fastening member wherein said cylindrical body comprises two diametrically opposed grooves (Item 32) that are configured to cooperate by sliding with complementary means of the cylindrical body (Item 15 Figure 8; Paragraph [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate when securing the items together.  Making it difficult to unfasten and reassemble if there was ever an issue.  The fastener of Junggebauer is an injection molded part that would allow the windshield wiper component to be compressed and release without causing damage to the wiper components or vehicle body (Junggebauer Paragraphs [0016-18]).  Leading one of ordinary skill in the art to a predictable result of being able to mount a windshield wiper component to an automotive body and being able to remove the component without causing damage.
Regarding claim 9 (Currently Amended) Bryson in view of Junggebauer discloses the device as claimed in claim 8, in which each of said grooves includes an axial portion one end of which opens at a free longitudinal end of the cylindrical body and an opposite end of which is connected to one end of a substantial circumferential portion of the groove (Annotated Figure 4).  

    PNG
    media_image3.png
    422
    527
    media_image3.png
    Greyscale

Annotated Figure 4 - Junggebauer
Regarding claim 10 (Currently Amended) Bryson discloses the device as claimed claim 6.  Bryson fails to explicitly disclose wherein said cylindrical body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of the cylindrical body.  
Junggebauer teaches a windshield wiping fastening member wherein said cylindrical body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of the cylindrical body (Items 28 and 29; Paragraph s [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate when securing the items together.  Making it difficult to unfasten and reassemble if there was ever an issue.  The fastener of Junggebauer is an injection molded part that would allow the windshield wiper component to be compressed and release without causing damage to the wiper components or vehicle body (Junggebauer Paragraphs [0016-18]).  Leading one of ordinary skill in the art to a predictable result of being able to mount a windshield wiper component to an automotive body and being able to remove the component without causing damage.
Regarding claim 11 (Currently Amended) Bryson in view of Junggebauer discloses the device as claimed in claim 10, in which each of said ramps includes an inclined portion (Junggebauer Item 28 and 29) one end of which opens at a free longitudinal end of said cylindrical body and an opposite end of which is connected to one end of a substantially circumferential portion of the ramp (Annotated Figure 5).  

    PNG
    media_image4.png
    366
    600
    media_image4.png
    Greyscale

Annotated Figure 2 of Junggebauer
Regarding claim 14 (Currently Amended) Bryson discloses the assembly as claimed in claim 13.   Bryson fails to explicitly disclose wherein said fastening member comprises a cylindrical body connected by one of its 3longitudinal ends to a holding means, wherein the cylindrical body comprises two diametrically opposed grooves that are configured to cooperate by sliding with complementary means of said cylindrical body, and wherein in the second orifice comprises two semicircular openings, the straight edges of which are separated from one another by a rectilinear strip of material intended to cooperate by sliding with said grooves.  
Junggebauer teaches a windshield wiping fastening member wherein said fastening member comprises a cylindrical body (Item 9; described in Paragraph [0037]  as “central cylindrical shaft 9”) connected by one of its 3longitudinal ends to a holding means (Item 11) wherein the cylindrical body comprises two diametrically opposed grooves (Item 32) that are configured to cooperate by sliding with complementary means of said cylindrical body, and wherein in the second orifice comprises two semicircular openings (Items 18 and 18’ best shown in Figure 8) wherein straight edges of the semicircular openings which are separated from one another by a rectilinear strip of material intended to cooperate by sliding with the grooves (Figures 2, 3, and 9 show Item 3 flat and cooperating with the grooves).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate when securing the items together.  Making it difficult to unfasten and reassemble if there was ever an issue.  The fastener of Junggebauer is an injection molded part that would allow the windshield wiper component to be compressed and release without causing damage to the wiper components or vehicle body (Junggebauer Paragraphs [0016-18]).  Leading one of ordinary skill in the art to a predictable result of being able to mount a windshield wiper component to an automotive body and being able to remove the component without causing damage.
Regarding claim 15 (Currently Amended) Bryson discloses the assembly as claimed in claim 13.   Bryson fails to explicitly disclose wherein said fastening member comprises a cylindrical body connected by one of its longitudinal ends to a holding means, wherein the cylindrical body comprises two diametrically opposite projecting ramps that are configured to cooperate by sliding with complementary means of the cylindrical body, and wherein the second orifice comprises internally extending protrusions cooperate by sliding with said ramps.  
Junggebauer teaches a windshield wiping fastening member wherein said fastening member comprises a cylindrical body (Item 9; described in Paragraph [0037]  as “central cylindrical shaft 9”)  connected by one of its longitudinal ends to a holding means (Item 11) wherein the cylindrical body comprises two diametrically opposite projecting ramps (Items 28 and 29) that are configured to cooperate by sliding with complementary means of the cylindrical body, and wherein the second orifice comprises internally extending protrusions cooperate by sliding with said ramps (Figure 8 and Paragraph [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the self-tapping screw of Bryson with the fastening member as taught by Junggebauer. The self-tapping screw permanently damages the plate when securing the items together.  Making it difficult to unfasten and reassemble if there was ever an issue.  The fastener of Junggebauer is an injection molded part that would allow the windshield wiper component to be compressed and release without causing damage to the wiper components or vehicle body (Junggebauer Paragraphs [0016-18]).  Leading one of ordinary skill in the art to a predictable result of being able to mount a windshield wiper component to an automotive body and being able to remove the component without causing damage.
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
Applicant argues Bryson does not disclose “wherein said plurality of projecting studs are substantially aligned on a common line with said first orifice of the plate such that the plurality of projecting studs and the first orifice are intersected by a common plane perpendicular to the vehicle body.”  The Examiner respectfully disagrees.  As discussed above, the broadest reasonable interpretation of the claim is broader than the Applicant’s arguments entail.  As such the rejection is maintained and made final.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE102004058076
DE102006032869
DE10229196A1
DE1033055
DE2946262

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723